Citation Nr: 0931173	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-32 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The Veteran requested a hearing in his October 2006 
substantive appeal; however, he cancelled the hearing 
scheduled for late June 2009.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, tinnitus is 
causally or etiologically related to service.  


CONCLUSION OF LAW

Tinnitus was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.   As to notice 
regarding the rating and effective date to be assigned, the 
RO will address this matter in effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Discussion

The Veteran contends that his tinnitus is related to service, 
specifically due to exposure to acoustic trauma while serving 
in Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's September 1967 physical induction examination, 
April 1969 separation physical examination, as well as his 
service treatment records (STRs) are negative for complaints, 
treatment, or a diagnosis of tinnitus.  

In March 2004, during the course of treatment for an 
unrelated medical problem, the Veteran complained of 
tinnitus.  The VA examiner noted the Veteran's history of 
tinnitus since his service in Vietnam. 

In a June 2005 private outpatient treatment record, Dr. J.A. 
diagnosed the Veteran with tinnitus.  At the time, the 
Veteran indicated that he has experienced a constant high-
pitched noise in his ears since his service in Vietnam, in 
1969.  The Veteran stated that he was exposed to extensive 
noise exposure while in service, specifically, guns and 
mortars.  

In late June 2005, the Veteran sought treatment from Dr. M.R. 
for his tinnitus.  The Veteran indicated that his tinnitus 
has progressively worsened since its inception in 1969 while 
serving in Vietnam.  The Veteran indicated post-service noise 
exposure, as an employee of the railroad, however, stated 
that he has worn hearing protection since 1972.  Dr. M.R. 
confirmed the Veteran's diagnosis of tinnitus.  

Upon review of the evidence of record, the Board finds the 
history the Veteran provides about noise exposure in service, 
where he was exposed to excessive noise from guns and 
mortars, without the use of hearing protection during service 
to be consistent and credible.  The Veteran's service 
personnel records show his MOS as a wireman with service in 
Vietnam, indicating likely exposure to noise.  The Board 
further notes that tinnitus is subjective and the kind of 
condition which lay evidence is competent to describe, to 
include the time of onset.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In addition, the Veteran has presented 
multiple written statements regarding his in-service 
incurrence of tinnitus, and there is evidence of a current 
disability.  

The Board notes that the RO attempted to obtain a medical 
opinion in this case, but the Veteran cancelled the 
examination on two separate occasions, because of family and 
travel issues.  Nevertheless, the Veteran is competent to 
testify as to the onset of tinnitus and as his testimony that 
it has continued since the service onset is deemed credible.  
The record also includes competent medical evidence of a 
current diagnosis.  Affording the Veteran the benefit of the 
doubt, the Board finds that tinnitus service connection for 
tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


